Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 26, 2001 {People v Fulford, 280 AD2d 682 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered May 26, 1999.
*943Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.P., Leventhal, Sgroi and Maltese, JJ., concur.